 
EXHIBIT 10.5
 
FOR INFORMATION PURPOSES ONLY - TO BE EXECUTED ON START DATE




EMPLOYMENT AGREEMENT




LMI AEROSPACE, INC., a Missouri corporation (the “Corporation”), and DARREL E.
KEESLING (“Employee”) hereby agree as follows:


1. Employment. The Corporation hereby employs Employee, and Employee accepts
employment from the Corporation, upon the terms and conditions hereinafter set
forth in this Employment Agreement (“Agreement”).


2. Term of Employment. 


(A) The initial term of Employee’s employment under this Agreement shall
commence on the date of this Agreement (the “Commencement Date”) and shall
terminate on December 31, 2009; provided, however, that this Agreement shall
automatically extend for successive one-year terms unless not later than October
31 of any year beginning in 2009, either party has given written notice to the
other party of its or his intention not to extend the term of this Agreement (in
which case, this Agreement shall terminate at the end of the then-current term);
and provided, further, that the term of employment may be terminated upon the
earlier occurrence of any of the following events:


(1) Upon the termination of the business or corporate existence of the
Corporation;
 
                                               (2) At the Corporation’s option,
in the event the Corporation determines that Employee is not performing the
duties required of him hereunder to the satisfaction of the Corporation;
 
(3) Upon the death of Employee;


(4) At the Corporation’s option, if Employee shall suffer a permanent
disability. For the purposes of this Agreement, “permanent disability” means any
physical or mental impairment that renders Employee unable for a period of six
(6) months or more to perform the essential job functions of his position, even
with reasonable accommodation, as determined by a physician selected by the
Corporation. Employee acknowledges and agrees that he shall voluntarily submit
to a medical and/or psychological examination for the purpose of determining his
continued fitness to perform the essential functions of his position whenever
requested to do so by the Corporation. If the Corporation elects to terminate
the employment relationship under this subparagraph (4), the Corporation shall
notify Employee or his representative in writing, and the termination shall
become effective on the date that such notification is given;
 
(5) At the Corporation’s option, upon ten (10) calendar days’ written notice to
Employee, in the event of any breach or default by Employee of any of the terms
of this Agreement or of any of Employee’s duties or obligations hereunder. In
lieu of providing ten (10) calendar days’ advance written notice, the
Corporation, at its sole option, may terminate Employee’s services immediately
and pay him an amount that is equivalent to ten (10) calendar days of his
salary, less any deductions required by law;
 
(6) At the Corporation’s option, without any advance notice, in the event that
Employee engages in conduct that, in the opinion of the Corporation, (1)
constitutes dishonesty of any kind (including, but not limited to, any
misrepresentation of facts or falsification of records) in Employee’s relations,
interactions or dealings with the Corporation or its customers; (2) constitutes
a felony; (3) potentially may or will expose the Corporation to public disrepute
or disgrace, or potentially may or will cause harm to the customer relations,
operations or business prospects of the Corporation; (4) constitutes harassment
or discrimination towards any person associated with the Corporation, whether an
employee, agent or customer, based upon that person’s race, color, national
origin, sex, age, disability, religion or other protected status; (5) reflects
disruptive or disorderly conduct, including but not limited to, acts of
violence, fighting, intimidation or threats of violence against any person
associated with the Corporation, whether an employee, agent or customer, or
possessing a weapon while on the Corporation’s premises or while acting on
behalf of the Corporation; (6) is indicative of abusive or illegal drug use
while on the Corporation’s premises or while acting on the Corporation’s behalf;
or (7) constitutes a willful violation of any governmental rules or regulations;
or
 
(7) At Employee’s option, after providing the Corporation with at least thirty
(30) calendar days advance written notice of his intention to terminate the
employment relationship.
 
If employment is terminated for any of the reasons set forth in subparagraphs
(3) through (7) of this section 2(A), Employee shall be entitled to receive only
the Base Salary (as that term is hereinafter defined) accrued but unpaid as of
the date of the termination and shall be ineligible to receive any additional
compensation or severance pay. If, on the other hand, employment is terminated
by the Corporation during the term of this Agreement for any reason other than
those set forth in paragraphs (3) through (7) of this section 2(A), subject to
the conditions set forth in paragraphs 2(C) and (D) of this Agreement, the
Corporation shall provide severance pay to Employee in an amount based upon his
length of service with the Corporation. Specifically, the Corporation shall
provide Employee with six (6) months of Base Salary if he has less than five (5)
years of service with the Corporation as of the date of his termination and with
twelve (12) months of Base Salary if he has five (5) or more years of service
with the Corporation as of the date of his termination.


(B) If Employee’s employment with the Corporation is terminated in conjunction
with a change in the control of the Corporation or in conjunction with the sale
of substantially all of the operating assets of the Corporation, the Corporation
will provide Employee with severance pay under the circumstances specified in
subparagraphs (1) and (2) of this section 2(B), and the conditions set forth in
paragraphs 2(C) and (D) of this Agreement. For the purposes of this Agreement, a
“change in control” is defined as the sale of substantially all of the operating
assets of the Corporation or the acquisition of more than fifty percent (50%) of
the stock of the Corporation by a group of shareholders or an entity that
acquires control of the Corporation (a “Purchaser”).


(1) If the change in control or the sale results in the involuntary termination
of Employee or results in Employee electing to terminate his employment for a
good reason as determined by the Corporation in its sole discretion (such as the
Purchaser refusing to offer full time employment to Employee on terms comparable
to those provided by the Corporation prior to the acquisition or the Purchaser
requiring Employee to move to a new location), the Corporation shall provide
Employee with severance pay in an amount that is equal to two times his annual
Base Salary and shall pay Employee any reasonably anticipated Performance Bonus
for the fiscal year in which he was terminated, on a prorated basis.


(2) If Employee voluntarily terminates his employment without a good reason (as
determined by the Corporation in its sole discretion) within ninety (90) days
after the change in control or the sale, the Corporation shall provide Employee
with six (6) months of Base Salary if he has less than five (5) years of service
with the Corporation as of the date of his termination and with twelve (12)
months of Base Salary if he has five (5) or more years of service with the
Corporation as of the date of his termination.


(C) The severance pay provided for in section 2(A) of this Agreement shall be
paid in equal monthly installments, unless the Corporation, within its sole
discretion, elects to pay the present value of the severance pay in a lump sum
within thirty (30) calendar days of the termination. For purposes of calculating
the present value of the severance pay, the discount rate shall be the prime
rate quoted in the Wall Street Journal on the day the Corporation elects to pay
the present value of the severance pay in a lump sum.
 


(D) Notwithstanding anything to the contrary, (i) the amount of severance pay
provided under this Agreement shall not under any circumstances exceed the
limitations set forth in § 280G of the Code, and (ii) the Corporation’s
obligation to pay the severance pay provided for in this section 2 shall be
conditioned on Employee’s execution of a written release satisfactory to the
Corporation.
 
3. Compensation.


(A) During the period from the Commencement Date to December 31, 2007, the
Corporation shall compensate Employee for Employee’s services rendered hereunder
by paying to Employee an annual salary (the “Base Salary”) of Two Hundred Forty
Thousand Dollars ($240,000.00), prorated for the months employed in 2007. During
the period from January 1, 2008 to December 31, 2008, Employee’s Base Salary
shall be Two Hundred Fifty Thousand Dollars ($250,000.00). During the period
from January 1, 2009 to December 31, 2009, Employee’s Base Salary shall be Two
Hundred Sixty Thousand Dollars ($260,000.00). Thereafter, as long as this
Agreement remains in effect, the annual Base Salary that the Corporation shall
pay to Employee for his services rendered hereunder will be Two Hundred Sixty
Thousand Dollars ($260,000.00). Payment of this salary will be made in
accordance with the payroll policies of the Corporation in effect from time to
time. Notwithstanding anything in this paragraph to the contrary, the
Corporation reserves the right to deduct or withhold all amounts from Employee’s
salary as may be required by law or otherwise mutually agreed to by the parties
hereto.


(B) With respect to each complete fiscal year of the Corporation during which
(i) Employee is employed under the terms of this Agreement as of the last day of
such fiscal year, and (ii) the Corporation’s “Annual Income from Operations” (as
that term is hereinafter defined) is more than Ten Million Dollars
($10,000,000.00), the Corporation shall pay to Employee, in addition to the Base
Salary, an annual “Performance Bonus.”


The amount of the annual Performance Bonus (if any) shall be equal to:



 
(1)
5.00% of Employee’s Base Salary; plus




 
(2)
0.625% of the Corporation’s Annual Income from Operations that is above Ten
Million Dollars ($10,000,000.00). In the event the Corporation does not meet its
“Annual On-Time Delivery Metric” (as that term is defined in Appendix A), the
bonus amount described in this Paragraph 3(B)(2), shall be reduced by up to
Twenty-five Percent (25.0%), such amount to be determined by the Compensation
Committee of the Board of Directors of the Corporation.



The Compensation Committee of the Board of Directors of the Corporation retains
the right to modify or adjust the manner in which the Performance Bonus is
calculated in the event that the Corporation either acquires the assets of
another entity, or any portion thereof, or sells its assets, or any portion
thereof, to another entity.


In the event the Corporation’s Annual Income from Operations for any given
fiscal year is less than Ten Million Dollars ($10,000,000.00), Employee shall
not be entitled to a Performance Bonus with respect to such fiscal year.


For purposes of the calculation of the Performance Bonus, the Corporation’s
“Annual Income from Operations” means the consolidated Income from Operations of
the Corporation and its subsidiaries, for a given fiscal year, as determined by
the firm of independent certified public accountants providing auditing services
to the Corporation, using generally accepted accounting principles consistently
applied, and calculated without regard to (a) any bonus paid to the
Corporation’s Chairman of the Board, (b) federal and state income tax, (c) any
interest expense or other income and expense as they appear on the Corporation’s
annual audited financial statements, (d) any expenses or income related to the
disputed claim with the Lockheed Corporation ongoing at the time of execution of
this Agreement, and (e) any income or loss attributable to any other corporation
or entity (including the assets of a corporation or entity that constitute an
operating business) acquired by or merged into the Corporation subsequent to the
effective date of this Agreement. The Corporation shall pay to Employee any
Performance Bonus due Employee hereunder not later than fifteen (15) days after
the receipt by the Corporation of its annual audited financial statements, which
the Corporation expects to receive within ninety (90) days after the end of each
fiscal year of the Corporation.


(C) In addition to the Base Salary and Performance Bonus (if any), Employee
shall be entitled to receive such bonus compensation as the Compensation
Committee of the Board of Directors of the Corporation may authorize from time
to time.


(D) As further inducement to Employee to enter into this Agreement, the
Compensation Committee has approved the grant to Employee of __________
(_________) shares of restricted stock under the LMI Aerospace, Inc. 2005
Long-Term Incentive Plan (the “Plan”), subject to an accrued vesting of
thirty-three percent (33%) of such grant upon each anniversary of the date of
the grant, subject to the terms, conditions and limitations set forth in the
Plan and documents evidencing the award of such grant.


4. Duties of Employee.


(A) Employee shall serve as Chief Operating Officer or in such other positions
as may be determined by the Board of Directors of the Corporation, and Employee
shall perform such duties on behalf of the Corporation and its subsidiaries by
such means, at such locations, and in such manner as may be specified from time
to time by the Chief Executive Officer or Board of Directors of the Corporation.


(B) Employee agrees to abide by and conform to all rules established by the
Corporation applicable to its employees.


(C) Employee acknowledges that he is being employed as a full-time employee, and
Employee agrees to devote so much of Employee’s entire time, attention and
energies to the business of the Corporation as is necessary for the successful
operation of the Corporation and shall endeavor at all times to improve the
business of the Corporation. Employee shall not accept any business commitments
other than with the Corporation without the advance written consent of the
Corporation’s Chief Executive Officer.


5. Expenses. During the period of Employee’s employment, except as otherwise
specifically provided in this Agreement, the Corporation will pay directly, or
reimburse Employee for, all items of reasonable and necessary business expenses
approved in advance by the Corporation if such expenses are incurred by Employee
in the interest of the business of the Corporation. The Corporation shall also
reimburse Employee for automobile expenses incurred by Employee in the
performance of Employee’s duties hereunder. The amount of such reimbursement
shall be in accordance with the automobile expense reimbursement policy adopted
(and as it may be modified from time to time) by the Corporation’s Board of
Directors. All such expenses paid by Employee will be reimbursed by the
Corporation upon presentation by Employee, from time to time (but not less than
quarterly), of an itemized account of such expenditures in accordance with the
Corporation’s policy for verifying such expenditures.


6. Fringe Benefits.


(A) Employee shall be entitled to participate in any health, accident and life
insurance program and other benefits that have been or may be established by the
Corporation for salaried employees of the Corporation.


(B) Employee shall be entitled to an annual vacation without loss of
compensation for such period as may be determined by the Board of Directors of
the Corporation.


(C) The Corporation shall furnish to Employee during the term of his employment
an automobile selected by the Corporation to aid Employee in the performance of
his duties. Upon agreement of the Corporation and Employee, the Corporation may,
in lieu of the automobile, provide Employee with a Five Thousand Dollar
($5,000.00) annual automobile allowance.


7. Covenants of Employee.


(A) During the term of Employee’s employment with the Corporation and for all
time thereafter, Employee covenants and agrees that Employee will not in any
manner directly or indirectly, except as required in Employee’s duties to the
Corporation, disclose or divulge to any person, entity, firm or company
whatsoever, or use for Employee’s own benefit or the benefit of any other
person, entity, firm or company, directly or indirectly, any knowledge, devices,
information, techniques, customer lists, business plans or other data belonging
to the Corporation or developed by Employee on behalf of the Corporation during
his employment with the Corporation, without regard to whether all of the
foregoing matters will be deemed confidential, material or important, the
parties hereto stipulating, as between them, that the same are important,
material, confidential and the property of the Corporation, that disclosure of
the same to or use of the same by third parties would greatly affect the
effective and successful conduct of the business of the Corporation and the
goodwill of the Corporation, and that any breach of the terms of this
subparagraph (A) shall be a material breach of this Agreement.
 
(B) During the term of Employee’s employment with the Corporation and for a
period of two (2) years or one (1) year with respect to subparagraph (4) below
(the “Covenant Term”) after cessation for whatever reason of such employment
(except as hereinafter provided in subparagraph (C) of this paragraph 7),
Employee covenants and agrees that Employee will not in any manner directly or
indirectly:
 
                 (1)    solicit, divert, take away or interfere with any of the
customers (or their respective affiliates or successors) of the Corporation;
 
 (2)    engage directly or indirectly, either personally or as an employee,
partner, associate partner, officer, manager, agent, advisor, consultant or
otherwise, or by means of any corporate or other entity or device, in any
business which is competitive with the business of the Corporation. For purposes
of this covenant a business will be deemed competitive if it is conducted in
whole or in part within any geographic area wherein the Corporation is engaged
in marketing its products, and if it involves the manufacture of component parts
for the aerospace industry or any other business which is in any manner
competitive, as of the date of cessation of Employee’s employment, with any
business then being conducted by the Corporation or as to which the Corporation
has then formulated definitive plans to enter;
 
(3)    induce any salesman, distributor, supplier, manufacturer, representative,
agent, jobber or other person transacting business with the Corporation to
terminate their relationship with the Corporation, or to represent, distribute
or sell products in competition with products of the Corporation; or
 
(4)    induce or cause any employee of the Corporation to leave the employ of
the Corporation.
 


(C) The parties agree that the Covenant Term provided for in the preceding
subparagraph (B) shall be:
 


                (1)reduced to six (6) months after cessation for whatever reason
of Employee’s employment with the Corporation in the event all of the operating
assets or all of the common stock of the Corporation is sold to any entity or
individuals unaffiliated with the Corporation, its successors or assigns; or
 


                (2)eliminated if the business currently operated by the
Corporation is terminated, and the assets of the Corporation are liquidated.
 


(D) All the covenants of Employee contained in this paragraph 7 shall be
construed as agreements independent of any other provision of this Agreement,
and the existence of any claim or cause of action against the Corporation,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Corporation of these covenants.
 


(E) It is the intention of the parties to restrict the activities of Employee
under this paragraph 7 only to the extent necessary for the protection of
legitimate business interests of the Corporation, and the parties specifically
covenant and agree that should any of the provisions set forth therein, under
any set of circumstances not now foreseen by the parties, be deemed too broad
for such purpose, said provisions shall automatically be amended and modified to
the minimum extent necessary in order for the provision(s) in question to be
valid and enforceable.
 


8. Documents. Upon cessation of Employee’s employment with the Corporation, for
whatever reason, all documents, records (including without limitation, customer
records), notebooks, invoices, statements or correspondence, including copies
thereof, relating to the business of the Corporation then in Employee’s
possession, whether prepared by Employee or others, will be delivered to and
left with the Corporation, and Employee agrees not to retain copies of the
foregoing documents without the written consent of the Corporation.


9. Remedies. In the event of the breach by Employee of any of the terms of this
Agreement, notwithstanding anything to the contrary contained in this Agreement,
the Corporation may terminate the employment of Employee in accordance with the
provisions of paragraph 2 of this Agreement. It is further agreed that any
breach or evasion of any of the terms of this Agreement by Employee will result
in immediate and irreparable injury to the Corporation and will authorize
recourse to injunction and/or specific performance as well as to other legal or
equitable remedies to which the Corporation may be entitled. In addition to any
other remedies that it may have in law or equity, the Corporation also may
require an accounting and repayment of all profits, compensation, remuneration
or other benefits realized, directly or indirectly, as a result of such breaches
by Employee or by a competitor’s business controlled, directly or indirectly, by
Employee. No remedy conferred by any of the specific provisions of this
Agreement is intended to be exclusive of any other remedy and each and every
remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies by the
Corporation shall not constitute a waiver of the right to pursue other available
remedies. Employee expressly agrees to pay all reasonable costs and attorneys’
fees incurred by the Corporation in order to enforce Employee’s obligations
under this Agreement, regardless of whether litigation is commenced or
prosecuted to a judgment.


10. Severability. All agreements and covenants contained herein are severable,
and in the event any of them shall be held to be invalid by any court of
competent jurisdiction, this Agreement, subject to subparagraph 7(E) hereof,
shall continue in full force and effect and shall be interpreted as if such
invalid agreements or covenants were not contained herein.


11. Waiver or Modification. No waiver or modification of this Agreement or of
any covenant, condition or limitation herein shall be valid unless in writing
and duly executed by the party to be charged therewith, and no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding, arbitration or litigation between the parties hereto arising out of
or affecting this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this paragraph
11 may not be waived except as herein set forth. Failure of the Corporation to
exercise or otherwise act with respect to any of its rights hereunder in the
event of a breach of any of the terms or conditions hereof by Employee shall not
be construed as a waiver of such breach nor prevent the Corporation from
thereafter enforcing strict compliance with any and all of the terms and
conditions hereof.


12. Assignability. This Agreement may be assigned by the Corporation to another
entity that purchases substantially all of the assets of the Corporation or
acquires a majority of the stock of the Corporation. The services to be
performed by Employee hereunder are personal in nature, and, therefore, Employee
shall not assign Employee’s rights or delegate Employee’s obligations under this
Agreement, and any attempted or purported assignment or delegation not herein
permitted shall be null and void.


13. Successors. Subject to the provisions of paragraph 12, this Agreement shall
be binding upon and shall inure to the benefit of the Corporation and Employee
and their respective heirs, executors, administrators, legal administrators,
successors and assigns.


14. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been given if delivered
personally, by over-night courier, or by certified or registered mail, return
receipt requested, if to the Corporation, to:




Ronald S. Saks, President
LMI AEROSPACE, INC.
P.O. Box 900
St. Charles, MO 63302-0900


and, if to Employee, to:


Darrel E. Keesling
1306 Parkview Valley Drive
Ballwin, MO 63011-4206


or to such other address as may be specified by either of the parties in the
manner provided under this paragraph 14.


15. Construction. This Agreement shall be deemed for all purposes to have been
made in the State of Missouri and shall be governed by and construed in
accordance with the laws of the State of Missouri, notwithstanding either the
place of execution hereof, nor the performance of any acts in connection
herewith or hereunder in any other jurisdiction.


16. Venue. The parties hereto agree that any suit filed arising out of or in
connection with this Agreement shall be brought only in the United States
District Court for the Eastern District of Missouri, unless that court lacks
jurisdiction, in which case such action shall be brought only in the Circuit
Court for St. Louis County, Missouri.


17. Disclosure of Existence of Agreement. To preserve the Corporation’s rights
under this Agreement, the Corporation may advise any third party of the
existence of this Agreement and its terms, and Employee specifically releases
and agrees to indemnify and hold the Corporation harmless from any liability for
doing so.


18. Agreement Drafted by the Corporation’s Counsel; Interpretation. Each party
hereto acknowledges that the Corporation’s counsel, Gallop, Johnson & Neuman,
L.C., prepared this Agreement on behalf of and in the course of its
representation of the Corporation and not Employee. Employee acknowledges and
represents that: (a) he has been advised to seek the advice of independent
counsel and (b) he has had the opportunity to seek the advice of independent
counsel. Notwithstanding the foregoing, if a question of interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.


19. Review by and Approval of Compensation Committee. This Agreement, including
each element of Employee’s compensation provided for in paragraph 3 has been
reviewed and approved by the Compensation Committee.


20. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and supersedes any and all
prior employment, consulting and similar agreements, written and/or oral between
the Corporation and Employee. Employee hereby waives and releases all rights and
claims under any such employment, consulting or other similar agreements or with
respect thereto.


The parties have executed this Agreement on this _____________ day of February,
2007.




 
            “CORPORATION”


            LMI AEROSPACE, INC.
 


            By: __________________________
            Ronald S. Saks, President




            “EMPLOYEE”




            _______________________________
            Darrel E. Keesling
 



